UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7858


SYLVESTER TURNER, JR.,

                 Petitioner - Appellant,

          v.

BRYANT WATSON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:11-cv-00757-MHL)


Submitted:   February 22, 2013             Decided:   March 13, 2013


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester Turner, Jr., Appellant Pro Se. Victoria Lee Johnson,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sylvester Turner, Jr., seeks to appeal the magistrate

judge’s order        denying         relief    on    his    28     U.S.C.     § 2254         (2006)

petition. *      The order is not appealable unless a circuit justice

or   judge    issues      a    certificate          of    appealability.               28    U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent     “a       substantial       showing          of    the    denial          of     a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                     When the

magistrate       judge    denies        relief       on     the       merits,      a    prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that       the    magistrate          judge’s      assessment            of     the

constitutional claims is debatable or wrong.                            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).             When the magistrate judge denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive        procedural         ruling        is    debatable,         and       that        the

petition      states      a     debatable           claim    of       the     denial         of      a

constitutional right.               Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Turner has not made the requisite showing.                              Accordingly, we



      *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).




                                               2
deny a certificate of appealability, deny leave to proceed in

forma pauperis, grant the motion to amend the informal brief and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3